Citation Nr: 1211627	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO. 04-11 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied entitlement to service connection for headaches.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In May 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. 

In June 2007, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration. In September 2008, the Board denied the Veteran's claim. He appealed his case to the United States Court of Appeals for Veterans Claims ("Court"), and in a March 2011 Memorandum Decision, the Court vacated and remanded the Board's September 2008 decision. 

In January 2012, the undersigned informed the Veteran that there were transmission difficulties during his May 2007 hearing, and that he could elect to testify at a video conference hearing if he so desired. In January 2012, the Veteran responded that he did not wish to testify at another hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his headaches began in service, after he fell from a ladder and struck his head. However, an October 1967 service treatment record ("STR") showed that a Medical Board determined that his headaches existed prior to service, and that this condition was not aggravated by service in the military. Therefore, there are two potential theories under which service connection may be established: first, the theory of direct service connection wherein the disability was incurred in service and second, that his headaches pre-existed service and they were aggravated by service beyond their natural progression. 

With regard to the theory of aggravation of a pre-existing condition, a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOGCPREC 3-2003. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service. The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003). 

In August 2003, the Veteran underwent a VA examination and he was diagnosed with headaches. The examiner concluded that the Veteran's headaches were "likely as not tension headaches," but did not provide an etiology opinion sufficient to address either of the two above listed theories of entitlement to service connected benefits. 

Because there was no etiology opinion or accompanying rationale, the August 2003 examination was inadequate. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Thus, on remand, the Veteran must be scheduled for a new VA examination and an adequate etiology opinion must be obtained. 

In its June 2007 remand, the Board directed the RO to solicit authorization from the Veteran so that records of his medical treatment from 1967 to 2002 could be obtained. The Veteran returned the release forms with the names of VA facilities. The RO obtained VA treatment records from 2001 to 2008. However, it is not clear from the record whether the RO attempted to obtain any VA treatment records prior to 2001. On remand, the RO should determine whether there are any outstanding VA treatment records from prior to 2001 or after 2008. 

Lastly, the transcript of the May 2007 video conference hearing indicates that the audio transmission was lost periodically. The undersigned was aware of this and made certain to repeat the questions and answers when it seemed that the audio transmission was not working properly. In January 2012, the Veteran stated that he did not wish to testify at a new hearing. On remand, the Veteran and his representative may proffer any additional information regarding the claim. 

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that he may submit any further medical or non-medical information and evidence that is not currently of record and provide authorizations for the release of any outstanding records.

Attempt to obtain any outstanding VA treatment records that may exist, including records prior to 2001. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2011). 

2. Schedule the Veteran for a headaches examination with an appropriate clinician. The purpose of the examination is to determine whether the Veteran has headaches that had their onset or were aggravated during active service, or are otherwise related to any incident of service. The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has headaches as a result of any in-service incident or whether he had headaches that pre-existed service and were aggravated by service. The question of the current severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's July 1966 entrance examination. 

ii) STRs for his May 1967 fall from a ladder. 

iii) June, July, August, and September 1967 STRs showing complaints of and treatment for headaches. 

iv) A July 1967 neurpsychiatry consult record. 

v) A September 1967 ophthalmology treatment record discussing trauma to the right uvea. 

vi) The October 1967 Report of Medical Board indicating that the Veteran's headaches existed prior to service. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to whether the Veteran's headaches began during active service or existed prior to service and were aggravated by service. The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

(i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's headaches preexisted his entry into active military service?

(ii) If it is found as medically undebatable that headaches did clearly preexist service, can it also be concluded as medically undebatable that they were not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

(iii) If headaches are not found to have so preexisted service, did they have their onset during active military service? Specifically comment on whether the Veteran's May 1967 fall from a ladder caused his headaches. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


